DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
4.	Claims 4 and 17 are objected to because of the following informalities:  	a) In claim 4 line 1, please change “The AI device e of claim 1” to –The AI device of claim 1--.
	b) In claim 17 lines 3-4, please change “corresponding to the acquired information wherein a preset time” to –corresponding to the acquired information within a preset time--.
	c) In claim 17 lines 8-9, please change “corresponding to the acquired information within a preset time” to –corresponding to the acquired information within the preset time--.	  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 1 line 9-10 (and similarly in claim 10 lines 8-10) recites the limitation "whether the AI device corresponds to a normal range or a malfunction symptom range." There appears to be missing language in the claim, as it is not clear how a device itself (and not some numerical quantity) corresponds to a normal range or a malfunction symptom range.  Is the claim referring to an operational performance or measurement characteristic of the AI device that corresponds to a normal range or malfunction symptom range?  Or is the claim referring instead to the AI device corresponding to a normal “state” or malfunction symptom “state”?  For the purposes of examination, the Examiner takes the latter interpretation.  Appropriate correction is requested.
	Dependent claims 2-10 depend from claim 1 and are rejected for at least the same reasons as given for claim 1.  Dependent claims 12-20 depend from claim 11 and are rejected for at least the same reasons as given for claim 11. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US Pat. Pub. 2019/0302750, hereinafter “Oh”).
	In regards to claim 1, Oh teaches an artificial intelligence (AI) device (Oh abstract and Fig. 1 teach an equipment diagnosis system (device) including a deep learning unit (artificial intelligence)) comprising:
	a sensing unit configured to collect operation log including information on an external environment factor and an operation state of an AI device (Oh Fig. 1 Item 100, abstract, paragraphs [0004], and [0036]-[0038] teach a data acquisition unit (DAQ) as a sensing unit for collecting time-series operation log data including information on external environment factors such as temperature or atmospheric pressure, and also information on an operation state such as torque and speed data);
	a memory configured to store data corresponding to the operation log (Oh Fig. 1 Item 200 and paragraphs [0040]-[0045] and [0122] teach a computer (containing a memory) for suggested storing of the data corresponding to the collected operation log, in order to carry out preprocessing steps on the stored time-series data to obtain frequency data); and
	a processor configured to provide the data corresponding to the operation log to an AI model, to acquire information about whether the AI device corresponds to a normal range or a malfunction symptom range (Oh Fig. 1 Item 220 and paragraphs [0046]-[0050] teach a deep learning unit and diagnosis unit as a processor to provide the stored frequency data from the operation log to a convolution neural network (AI model) to determine whether the equipment operation data 

	In regards to claim 2, Oh further teaches wherein the AI model is a neural network trained by labeling information on the normal range or the malfunction symptom range to training data corresponding to the operation log (Oh paragraph [0046] teaches where the AI model is a convolution neural network (CNN) trained by labeling information on the normal or breakdown (malfunction symptom) range to training data corresponding to the acquired operation log data).

	In regards to claim 3, Oh further teaches wherein the processor provides the data corresponding to the operation log to the AI model and acquires classification result information about a range corresponding to the operation log among at least one normal range or at least one malfunction symptom range based on a classification value that is output using the provided data by the AI model (Oh paragraphs [0046]-[0049] teach where the deep learning unit provides the data (x) corresponding to the operation log to the AI CNN model (f(x)) and acquires a classification result (y) about a range corresponding to the operation log among at least a normal state range (close to a value of 0) or breakdown (malfunction symptom) state range (close to a value of 1) based on a classification value).

	In regards to claim 4, Oh further teaches wherein the processor deletes the data corresponding to the operation log stored in the memory upon determining the AI device corresponds to the normal range (Oh paragraph [0034] teaches where determined normal range data is generally discarded (deleted)).

	In regards to claim 5, Oh further teaches wherein the processor stores the data corresponding to the operation log stored in the memory as unusual log in the memory upon determining the AI device corresponds to the malfunction symptom range (Oh paragraphs [0046]-[0050] teach where the deep learning unit (processor) learns (stores) a small amount of data corresponding to the breakdown (malfunction symptom) state (range) upon determining the equipment data corresponds to the malfunction symptom range, where such data can be considered as an “unusual” data log in contrast to a normal operation log).

	In regards to claim 6, Oh further teaches wherein the processor allows a request for access to the unusual log stored in the memory when there is malfunction receipt corresponding to the acquired information (Oh paragraphs [0046]-[0050] teach where the deep learning unit (processor) allows a request for access to the unusual labeled log stored in memory when there is a malfunction receipt corresponding to the acquired information, in order to include any newly labeled breakdown (malfunction symptom) data to the to the previously labeled breakdown data and enhancing the accuracy of deep learning).

	In regards to claim 7, Oh further teaches wherein the processor labels information on the normal range to the data corresponding to the operation log and provides the labeled information to the AI model when there is not malfunction receipt (Oh paragraphs [0046]-[0048] and [0057]-[0058] teach where the deep learning unit (processor) labels information on the normal state (range) to the data corresponding to the frequency data of the operation log and provides the labeled normal information for deep learning to the CNN (AI model) when there is not a breakdown (malfunction symptom) state received corresponding to the acquired information) corresponding to the acquired 

	In regards to claim 8, Oh further teaches wherein the processor labels information on the malfunction symptom range to the data corresponding to the operation log and provides the labeled information to the AI model when there is malfunction receipt (Oh paragraphs [0046]-[0048] and [0057]-[0058] teach where the deep learning unit (processor) labels information on the breakdown (malfunction symptom) state (range) to the data corresponding to the frequency data of the operation log and provides the labeled breakdown information for deep learning to the CNN (AI model) when there is a breakdown (malfunction symptom) state received corresponding to the acquired information) corresponding to the acquired information within a preset time (Oh paragraph [0061] teaches a preset first time unit (e.g., 10 sec) based on an operation period of the equipment time over which the information is acquired).

	In regards to claim 10, Oh further teaches wherein the processor provides the data corresponding to the operation log to the AI model and acquires the information about whether the AI device corresponds to the normal range or the malfunction symptom range (Oh Fig. 1 Item 220 and paragraphs [0046]-[0050] teach the deep learning unit (processor) providing frequency data from the operation log to the convolution neural network (AI model) and acquires information about whether the equipment operation data corresponds to normal or breakdown (malfunction symptom) states (ranges of operation)).

	In regards to claim 11, Oh teaches a method of diagnosing a malfunction using operation log and an artificial intelligence (AI) model (Oh abstract and Fig. 2 teach a method for diagnosing a 
	collecting operation log including information on an external environment factor and an operation state of an artificial intelligence (AI) device (Oh abstract, paragraphs [0004], and [0036]-[0038] teach a data acquisition unit (DAQ) for collecting time-series operation log data including information on external environment factors such as temperature or atmospheric pressure, and also information on an operation state such as torque and speed data);
	providing data corresponding to the operation log to the AI model and acquiring information about whether the AI device corresponds to a normal range or a malfunction symptom range (Oh paragraphs [0046]-[0050] teach providing frequency data from the operation log to a convolution neural network (AI model) to determine whether the equipment operation data corresponds to normal or breakdown (malfunction symptom) states (ranges of operation)); and
	performing control based on the acquired information (Oh paragraphs [0051]-[0052] teach performing control such as an equipment interlocking operation to stop the operation of the equipment based on the acquired information of a normal or malfunction state).

	In regards to claim 12, Oh further teaches wherein the AI model is a neural network trained by labeling information on the normal range or the malfunction symptom range to training data corresponding to the operation log (Oh paragraph [0046] teaches where the AI model is a convolution neural network (CNN) trained by labeling information on the normal or breakdown symptom (malfunction symptom) range to training data corresponding to the acquired operation log data).

	In regards to claim 13, Oh further teaches wherein the acquiring the information includes providing the data corresponding to the operation log to the AI model and acquiring classification result 

	In regards to claim 14, Oh further teaches wherein the performing the control includes:
	determining whether the AI device corresponds to the normal range or the malfunction symptom range based on the acquired information (Oh paragraphs [0046]-[0050] teach determining whether the AI monitored equipment operation data corresponds to normal or breakdown (malfunction symptom) states (ranges of operation)); and
	deleting the data corresponding to the operation log upon determining the AI device corresponds to the normal range (Oh paragraph [0034] teaches where normal range data is generally discarded (deleted)). 

	In regards to claim 15, Oh further teaches wherein the performing control includes:
	determining whether the AI device corresponds to the normal range or the malfunction symptom range based on the acquired information (Oh paragraphs [0046]-[0050] teach determining whether the AI monitored equipment operation data corresponds to normal or breakdown (malfunction symptom) states (ranges of operation)); and
	storing the data corresponding to the operation log as unusual log upon determining that the AI device corresponds to the malfunction symptom range (Oh paragraphs [0046]-[0050] teach where the 

	In regards to claim 16, Oh teaches further comprising:
	acquiring a result value about whether there is malfunction receipt corresponding to the acquired information (Oh paragraphs [0046]-[0050] teaches performing a check to determine whether there is a receipt of a breakdown (malfunction symptom) state); and
	allowing a request for access to the stored unusual log when there is malfunction receipt corresponding to the acquired information (Oh paragraphs [0046]-[0050] teach where the deep learning unit (processor) allows a request for access to the unusual labeled log stored in memory when there is a malfunction receipt corresponding to the acquired information, in order to include any newly labeled breakdown (malfunction symptom) data to the to the previously labeled breakdown data and enhancing the accuracy of deep learning).

	In regards to claim 17, Oh teaches further comprising:
	acquiring a result value about whether there is malfunction receipt corresponding to the acquired information wherein a preset time (Oh paragraphs [0046]-[0050] teach acquiring a classification result value of whether the AI monitored equipment operation data corresponds to normal or breakdown (malfunction symptom) states (ranges of operation), and Oh paragraph [0061] teaches a preset first time unit (e.g., 10 sec) based on an operation period of the equipment time over which the information is acquired); and


	In regards to claim 18, Oh teaches further comprising:
	acquiring a result value about whether there is malfunction receipt corresponding to the acquired information (Oh paragraphs [0046]-[0050] teach acquiring a classification result value of whether the AI monitored equipment operation data corresponds to normal or breakdown (malfunction symptom) states (ranges of operation)); and
	labeling the information on the malfunction symptom range to the data corresponding to the operation log and providing the labeled information to the AI model when there is malfunction receipt (Oh paragraphs [0046]-[0048] and [0057]-[0058] teach where the deep learning unit (processor) labels information on the breakdown (malfunction symptom) state (range) to the data corresponding to the frequency data of the operation log and provides the labeled breakdown information for deep learning to the CNN (AI model) when there is a breakdown (malfunction symptom) state received corresponding to the acquired information) corresponding to the acquired information within a preset time (Oh paragraph [0061] teaches a preset first time unit (e.g., 10 sec) based on an operation period of the equipment time over which the information is acquired).

	In regards to claim 20, Oh further teaches wherein the acquiring the information includes providing data of a time sector corresponding to the operation log to the AI model (Oh paragraph [0044] teaches wherein acquiring the information includes preprocessing the data based on a provided time interval (time sector) corresponding to the collected data log in order to generate image data effective for deep learning by the AI model) and acquiring the information about whether the AI device corresponds to the normal range or the malfunction symptom range (Oh paragraphs [0046]-[0050] teach determining whether the AI monitored equipment operation data corresponds to normal or breakdown (malfunction symptom) states (ranges of operation)).

Allowable Subject Matter
8.	Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
	In regards to claim 9, the closest prior art, Oh (US Pat. Pub. 2019/0302750) fails to anticipate or render obvious the AI device wherein the sensing unit includes a dust sensor configured to collect a fine dust concentration as the information on the external environment factor of the AI device, and 
wherein the data corresponding to the operation log is a feature vector indicating the fine dust concentration collected by the dust sensor and the revolutions per minute of the motor collected by the motor sensor, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	In regards to claim 19, the closest prior art, Oh (US Pat. Pub. 2019/0302750) fails to anticipate or render obvious the method wherein the collecting the operation log includes: collecting a fine dust 

Pertinent Art
10.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Miyagi et al. (US Pat. Pub. 2019/0294157) discloses Damage Probability Calculation Device and Damage Probability Calculation Method.
C.	Hayakawa (US Pat. Pub. 2020/0371858) discloses Fault Predicting Method and Fault Prediction Method.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        3/5/2022